—In an action to recover damages for medical malpractice, the *422plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated October 10, 1997, as denied that branch of their cross motion which was to obtain certain medical records of the defendant “John” Moss.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs’ submissions failed to demonstrate their entitlement to the medical records of the defendant John Moss (see, Dillenbeck v Hess, 73 NY2d 278; Gandy v Larkins, 165 AD2d 862, 863; cf., Klein v Levin, 242 AD2d 682). Rosenblatt, J. P., Miller, Thompson and Joy, JJ., concur.